DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.
This application also claims the benefit of application no. 63/000,062 filed 03/26/2020.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-11 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (U.S. Publication 2010/0315445) and Hwang et al. (KR 20150072083).
In reference to claim 1, An et al. discloses an electronic apparatus (see paragraphs 6-7 and Figure 4 wherein An et al. discloses a method for efficiently driving a backlight unit provided in a display device and a display device using the same.) comprising:
a memory configured to store first output luminance information corresponding to a first bit image (see paragraphs 73-75 wherein An et al. discloses the display device comprising an image analyzer that judges a luminance level of an entire image, the image being in RGB format.  Note, it is therefore inherent that the input image in RGB format be represented of a certain number of bits which is equivalent to Applicant’s “first bit image.”  ), and second output luminance information corresponding to a second bit image;
a display panel (see #210 of Figure 4);
a backlight including a plurality of backlight blocks configured to provide light to the display panel (see paragraphs 45-46, #10 of Figure 3, #100 of Figures 3 and 4 wherein An et al. discloses the display device comprising a backlight unit that is divided into a plurality of blocks.  An et al. discloses the backlight unit providing brightness from light emitted from each of the blocks of the backlight unit.);
a driver configured to individually drive each backlight block of the plurality of backlight blocks (see paragraphs 65, 67-68 and #610 of Figure 4 wherein An et al. discloses the display device comprising a BLU driver that controls light to be emitted from the light sources included in the backlight unit in accordance with information provided via a controller.  An et al. further explicitly discloses the brightness of each of the blocks of the backlight units being controlled independently such that one block(s) may emit light of lower luminance than others.); and
a processor (#600 of Figure 4) configured to:
based on receiving the first bit image, identify brightness information of the first bit image (see paragraphs 70, 79-80 and Figure 6 wherein An et al. discloses the controller generating a dimming value corresponding to the brightness of each of the blocks of the backlight unit in accordance with a luminance level of an inputted image signal.  An et al. further explicitly discloses determining an average picture level APL of an entire image and whether it is less than an A value.), and
based on the brightness information being less than a threshold value (see paragraphs 79-80 and Figure 6 wherein An et al. explicitly discloses determining an average picture level APL of an entire image and whether it is less than an A value.), control the driver to drive at least one backlight block, from among the plurality of backlight blocks, based on the second output luminance information,
wherein a number of bits of the second bit image is greater than a number of bits of the first bit image.
	Although An et al. does disclose individually controlling a backlight, further divided into backlight regions/blocks, of a display panel based upon an average pixel level of an input image signal, An et al. does not explicitly disclose a memory storing the first bit image along with a second luminance information corresponding to a second bit image.  Hwang et al. discloses a display panel a driving method thereof, the display panel comprising a timing controller which receives RGB video data from a host system (see abstract, paragraphs 19-20 and Figures 1-2).  Hwang et al. discloses the display device comprising a memory that stores processed pixel data (see paragraphs 28, 30, 33-34 and #400 of Figure 2).  Hwang et al. discloses the display device also comprising a bit extension processing unit that expands a 10-bit image into a 16-bit image or in another example, an 8-bit image into 10 bits (see paragraphs 31, 72-74, 78-79, 101-102 and Figure 6).  Hwang et al. discloses determining whether to perform the bit expansion by comparing image data pixels to a threshold value thereby creating and choosing patterns shown as gradation levels via luminance output by the display (see paragraphs 32, 70, 166-169 and Figures 16, 17A-B).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the luminance bit expansion processing techniques of Hwang et al. with the display luminance driving techniques of An et al. in order to allow for selective image processing upon only a portion of image signals where higher detail is warranted via gradation processing (see paragraphs 6-8 of Hwang et al.).
In reference to claims 2 and 11, An et al. and Hwang et al. disclose all of the claim limitations as applied to claims 1 and 10 respectively.  Hwang et al. discloses the display device also comprising a bit extension processing unit that expands a 10-bit image into a 16-bit image or in another example, an 8-bit image into 10 bits (see paragraphs 31, 72-74, 78-79, 101-102 and Figure 6).  Hwang et al. discloses the timing controller comparing a pixel gray level value to a predetermined reference gray level value and if the value is lower than the gray level value, performing the bit expansion processing (see paragraphs 22-23).
In reference to claims 7 and 16, An et al. and Hwang et al. disclose all of the claim limitations as applied to claims 1 and 10 respectively.  An et al. explicitly discloses determining an average picture level APL of an entire image and whether it is less than an A value (see paragraphs 79-80 and Figure 6).  Note, the Examiner identifies the “or” type language of this claim and states only one of the cited limitations is required by the prior art.
In reference to claims 8 and 17, An et al. and Hwang et al. disclose all of the claim limitations as applied to claim 7 and 16 respectively above.  An et al. explicitly discloses determining an average picture level APL of an entire image and whether it is less than an A value (see paragraphs 79-80 and Figure 6).  An et al. further discloses multiplying the luminance level of the image by different compensation values based on the APL computation (see paragraphs 93-94 and Figure 8).
In reference to claims 9 and 18, An et al. and Hwang et al. disclose all of the claim limitations as applied to claims 1 and 10 respectively.  Although Hwang et al. discloses the display device comprising the bit extension processing unit that expands a 10-bit image into a 16-bit image or in another example, an 8-bit image into 10 bits, neither An et al. nor Hwang et al. explicitly disclose utilizing the specific bit depths, inherently representing specific number of grayscales respectively, of 10-bits and 11-bits.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement the image/video processing techniques using a multitude of different resolution-bit images including 10-bits and 11-bits as claimed.  Applicant has not disclosed that explicitly utilizing a first image bit depth of 10-bits, inherently representing 1024 grayscale levels and a second image bit depth of 11-bits, inherently representing 2048 grayscale levels provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of the combination of An et al. and Hwang et al. because the exact image resolution and luminance resolution of the display system is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify the combination of An et al. and Hwang et al. to obtain the invention as specified in claims 9 and 18 respectively.
	In reference to claim 10, claim 10 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 10 recites a “method” of the invention of which has at least inherently been disclosed by the teachings of the prior art as seen in the above rejection of claim 1.
	In reference to claim 19, claim 19 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the above rationale as applied in the rejection of claim 1, claim 19 further recites, “A non-transitory computer-readable medium storing one or more instructions that, when executed by one or more processors of an electronic apparatus…”  Although An et al. discloses at least the BLU driver in the form of integrated circuits (see at least Figures 9-10) and Hwang et al. discloses the timing controller in what appears to be a hardware configuration (see at least #110 of Figure 1), neither of the cited prior art explicitly disclose the invention performed via one or more processors executing instructions which are stored on a non-transitory computer-readable medium.  It is well known in the art of image/graphics display processing to compute luminance data for display using some sort of computer which at least inherently comprises a non-transitory medium storing instructions executed by a processor.  Allowing for a computing device comprising typical computing elements to compute image data for display allows a variety of different data processes to be performed without requiring specialized hardware circuitry to perform a specific data processing task (Official Notice).  It would have been obvious to one of ordinary skill in the art for the combination of An et al. and Hwang et al. who already teach driving and computing luminance data for display, to use a computer to perform such processing because it is well known that using a computer to process data allows for the processing and executing of a variety of data processing tasks without the requiring specialized circuitry to perform each task.

Allowable Subject Matter
Claims 3-6 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (U.S. Publication 2003/0164810)
Kim discloses an apparatus for detecting an APL which is able to prevent non-linear property of APL used to control image and power in a PDP system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
9/23/22